Citation Nr: 1043776	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  07-23 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a disability rating in excess of 50 percent 
for posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran had active service from December 1966 to December 
1969.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island that denied service connection for 
hearing loss and tinnitus and denied an increased disability 
rating for posttraumatic stress disorder (PTSD).

In a July 2007 rating decision, the RO increased the rating for 
PTSD to 50 percent effective October 13, 2006 (date of claim for 
increase).  As a higher rating is still available for this 
disability, the claim remains before the Board.  See AB v. Brown, 
6 Vet. App. 35, 38-39 (1993)

The issue of entitlement to a disability rating in excess of 50 
percent for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hearing loss did not originate in service or for many years 
thereafter, and the only competent opinion to address the 
question of whether the disorder is related to in-service noise 
exposure weighs against the claim.

2.  The Veteran does not have tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss are not 
met.  38 C.F.R. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.385 (2010).

2.  The criteria for service connection for tinnitus are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  

Prior to the initial adjudication of the Veteran's claims for 
service connection for hearing loss and tinnitus in the February 
2007 rating decision, he was provided notice of the VCAA in 
October 2006.  The VCAA letter indicated the types of information 
and evidence necessary to substantiate a claim for service 
connection, and the division of responsibility between the 
Veteran and VA for obtaining that evidence, including the 
information needed to obtain lay evidence and both private and VA 
medical treatment records.  The letter also provided notice 
pertaining to the downstream disability rating and effective date 
elements of his claims.

The Board notes that the Veteran is in receipt of disability 
benefits from the Social Security Administration (SSA).  However, 
as the record shows that they are for a psychiatric disability, 
the SSA records are not relevant to the issues herein decided.

All relevant evidence necessary for an equitable resolution of 
the issues herein decided has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, VA outpatient treatment reports, a VA 
examination report, and statements from the Veteran and his 
representative.  The Veteran has not indicated that he has any 
further evidence to submit to VA, or which VA needs to obtain.  
There is no indication that there exists any additional evidence 
that has a bearing on this case that has not been obtained.  The 
Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of his 
appeal.  All pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2010).

Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  If 
sensorineural hearing loss is manifested to a degree of 10 
percent within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2010).   Service connection may be also granted for 
any disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection requires medical or, in certain 
circumstances, lay evidence of (1) a current disability; (2) an 
in-service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the current disability  and the in-service 
disease or injury and.  See Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009).

Impaired hearing is considered a disability for VA purposes when 
the auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the evidence 
of record and the evaluation of its credibility and probative 
value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a).  
See Baldwin v. West, 13 Vet. App. 1 (1999).  

The Veteran's service treatment records do not reflect any 
complaints, findings, or diagnoses of hearing loss or tinnitus.  
However, an October 1969 report of medical history at separation 
reflects his report of having or having had hearing loss.  The 
examiner did not comment of this reported history.  However, 
December 1968 to January 1969 records reflect complaints of left 
ear pain, findings of wax buildup that required irrigation, and a 
diagnosis of otitis externa.  The Board observes that the above 
may have been the basis for the Veteran's reported history of 
hearing loss.  Regardless, as seen below, there is no evidence of 
hearing loss in service.

A December 1966 service entrance examination report reflects that 
audiometry revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
-5
NA
-5
LEFT
15
-5
5
NA
5

An October 1969 separation examination report reflects that 
audiometry revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
NA
5
LEFT
20
10
10
NA
5

The evidence indicates that no hearing loss or tinnitus was shown 
in service.  The Board notes, however, that the absence of in-
service evidence of hearing loss is not fatal to a claim for 
service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Competent evidence of a current hearing loss disability 
(i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a 
medically sound basis for attributing such disability to service 
may serve as a basis for a grant of service connection for 
hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Medical nexus evidence also is needed to support the Veteran's 
claim for service connection for tinnitus.  

During a VA audiological evaluation in December 2008, the Veteran 
reported that he does not feel that he has any hearing difficulty 
and he denied having any tinnitus.  He reported military noise 
exposure from armored tanks and APCs; occupational noise exposure 
from playing drums and working in woolen mills, both without ear 
protection; and recreational noise exposure from drums and 
motorcycles.  He denied any ear infections.  The examiner noted 
that hearing was within normal limits upon entrance and 
separation from service.  The examiner also noted the otitis 
externa and impacted ear wax in the left ear in December 1968.  

Audiometry revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
50
55
LEFT
20
15
15
50
55

Speech recognition scores on the Maryland CNC Word List were 96 
percent in the right ear and 94 percent in the left ear.  The 
examiner provided a diagnosis of moderate to moderately severe 
bilateral sensorineural hearing loss.  The examiner then opined 
that, given the stable hearing from entrance to discharge, the 
reported history of occupational/recreational noise exposure, and 
the pattern of hearing loss, the Veteran's hearing loss is not 
from military noise exposure.  The examiner further noted that 
the Veteran had asked for the definition of tinnitus after the 
hearing test and, after one was provided, the Veteran denied 
having it.

The Board notes that there is no evidence of hearing loss until 
the Veteran filed his claim in October 2006.  Of note, a November 
1977 VA hospital record reflects that the Veteran denied having 
any hearing loss, and an April 2004 VA treatment note reflects 
normal hearing.

The Board observes that the Veteran currently has hearing loss 
disability.  38 C.F.R. § 3.385.  However, the claim for service 
connection for hearing loss must be denied because the competent, 
probative evidence establishes that there is no medical 
relationship, or nexus, between the disability and his period of 
service.

Although the Board finds credible the Veteran's assertions of in-
service noise exposure, other than the Veteran's reported history 
of hearing loss at separation, which appears to be related to wax 
buildup and otitis externa, there are no complaints, findings, or 
diagnoses of hearing loss until over 35 years after service.  The 
passage of many years between discharge from active service and 
any medical complaints or documentation of a claimed disability 
is a factor that weighs against a claim for service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Moreover, the only competent opinion to address the etiology of 
the Veteran's hearing loss weighs against the claim.  The VA 
examiner considered the Veteran's complaints and description of 
noise exposure, and the evidence in the claims file, including 
the in-service treatment for wax buildup and otitis externa.  
However, after examining the Veteran, the examiner opined that 
the Veteran's hearing loss was not caused by in-service noise 
exposure.  The examiner explained that the Veteran's hearing was 
stable from entrance to discharge and that the Veteran had post-
service occupational and recreational noise exposure.  The 
examiner also indicated that the pattern of hearing loss goes 
against a finding that the Veteran's hearing loss was caused by 
in-service noise exposure.

The Board finds the above opinion probative and dispositive on 
the nexus question in the claim, based as it was on both 
evaluation of the Veteran and consideration of his documented 
medical history and assertions.  Hence, the only competent, 
probative opinion to address the relationship between the 
Veteran's current hearing loss and service weighs against the 
claim.  

As regards the tinnitus, the Board finds that the Veteran does 
not have tinnitus.  Although he filed a claim for service 
connection for tinnitus, the record indicates that he never had 
the disorder.  In this regard, the Veteran asked for the 
definition of tinnitus during the VA examination and, after one 
was provided, he denied having it.  The Board finds this 
admission to be of great probative value.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992)); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

As indicated above, Congress has specifically limited entitlement 
to service connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  
Simply put, in the absence of proof of present disability, there 
can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Thus, as there is no disability manifested by tinnitus that can 
be related to service, the claim for service connection for 
tinnitus is denied.  

The Board acknowledges the Veteran's assertion that he has had 
hearing loss since active service.  The Board notes that he is 
competent to give evidence about observable symptoms such as 
decreased hearing.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of the 
lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  To the extent that he is 
claiming to have experienced continuous hearing loss since active 
service, he is not found to be credible.  Again, his separation 
examination report reflects normal hearing.  There is also no 
objective evidence of hearing loss after discharge until the 
December 2008 VA examination.  Lastly, if he had experienced 
hearing loss continuously since active service, it would be 
reasonable to expect that he would have filed a disability claim 
much sooner than in October 2006.  For all these reasons, the 
Board finds that the statements alleging or implying continuity 
of symptoms are not credible here.  Therefore, continuity of 
symptomatology is not established by either the competent 
evidence or the Veteran's own statements.  Moreover, the 
probative medical evidence of record does not relate the current 
hearing loss to active service.

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claims, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The Board finds that further RO action is needed on the claim for 
a disability rating in excess of 50 percent for PTSD.

The record reflects that the Veteran has been receiving SSA 
disability benefits for schizophrenia since 1988.  There is no 
indication in the claims file that any SSA records were requested 
or any effort was made to obtain them.  Although the benefits 
pertain to schizophrenia, given the overlapping nature of 
psychiatric symptoms, the Board finds that any continuing 
disability reviews may be relevant to the claim for an increased 
disability rating for PTSD.  Thus, the RO must attempt to obtain 
these records.

The record also reflects that the Veteran has been receiving 
psychiatric treatment at the Providence VA Medical Center (VAMC).  
Thus, updated treatment reports since August 2009 from this 
facility should be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should request from the SSA 
complete copies of any disability 
determination(s) it has made concerning the 
Veteran, as well as copies of the medical 
records that served as the basis for any such 
decision(s).  All attempts to fulfill this 
development must be documented in the claims 
file.  If the search for any such records 
yields negative results, that fact should be 
clearly noted, with the RO either documenting 
for the file that such records do not exist 
or that further efforts to obtain them would 
be futile, and the Veteran should be informed 
in writing.

2.  The RO should obtain treatment reports 
from the Providence VAMC since August 2009.

3.  Thereafter, the RO should readjudicate 
the claim.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and given 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


